JUSTICE WOODWARD delivered the opinion of the court: On June 22, 1982, Donald Kosterka (Donald), filed his petition for dissolution of marriage in the circuit court for the Sixteenth Judicial Circuit, Kane County, Illinois. On August 25, 1982, Edith Kosterka (Edith), represented by Schiller, DuCanto, and Fleck, Limited (Schiller), filed her petition for legal separation in the circuit court of Cook County, Illinois. The cases were subsequently consolidated in Kane County, Illinois. On or about June 25, 1982, Edith retained Schiller to represent her in her marital proceedings against her husband. In or about June 1982, Edith gave Schiller the name of Robert Chapski (Chapski) as a lawyer who handled matrimonial matters in Geneva, Illinois. Edith did not know Chapski personally but had gotten his name from a friend of hers. Schiller retained Chapski as local (Kane County) counsel and forwarded to him a retainer fee in the amount of $500. No written agreement was entered into by Chapski and Schiller, nor was any letter sent by Chapski to Schiller outlining the terms of Chapski’s engagement or his hourly rate. No written agreement was entered into between Chapski and Edith, nor was any letter sent by Chapski to Edith outlining the terms of Chapski’s engagement or his hourly rate. No billing was ever sent by Chapski to either Edith or Schiller during the course of these proceedings. On September 26, 1984, David I. Grand (Grand) entered his appearance for Edith, and Schiller withdrew its appearance on behalf of Edith. On that same day, grounds for dissolution of marriage were proved up by Donald. On October 16, 1984, Schiller filed its petition for attorney fees under section 508 of the Illinois Marriage and Dissolution of Marriage Act (Act) (Ill. Rev. Stat. 1985, ch. 40, par. 508). This petition contained no fees for Chapski. Schiller subsequently received approximately $17,000 in fees. None of this amount was sent to Chapski in payment for services he had rendered up to that point in the litigation. On December 4, 1984, the parties executed a written settlement agreement, settling the questions of property division, maintenance, and other issues existing between them. On December 20, 1984, a judgment of dissolution of marriage, incorporating the written settlement agreement, was entered by the court. Included in the settlement agreement was the provision that Donald would pay to Grand, as attorney for Edith, $47,000 in attorney fees. In this agreement, no mention was made of Chapski or of fees payable to him. On July 24, 1985, Chapski filed a three-count lawsuit against Grand for attorney fees allegedly owed to Chapski by Grand as a result of the Kosterka divorce. The complaint was based on theories of oral contract, conversion, and a third-party beneficiary theory. On February 11, 1986, Chapski filed his petition in the divorce proceedings for attorney fees setting forth his hours and his services allegedly rendered. The petition listed 153 total hours of work performed in Edith’s behalf. He requested $20,289.95 in fees and costs. On September 5, 1986, Chapski’s section 508 petition for attorney fees against Edith and Donald was consolidated with Chapski’s lawsuit against Grand. Grand filed his motion to dismiss Chapski’s petition arguing, among other things, that Chapski was employed by Grand as successor to the law firm of Schiller and, therefore, had no claim against Edith and Donald for attorney fees under section 508 of the Act. The court denied Grund’s motion to dismiss Chapski’s petition for attorney fees. On September 11 and 14, 1987, a hearing was held on Chapski’s consolidated section 508 petition and his complaint at law. At the end of Chapski’s case in chief, the court granted Grand’s motion for a directed finding against Chapski on Chapski’s complaint at law against Grand. Also, the court found that some of Chapski’s time was unnecessary, duplicative, or uncorroborated. As a result, the court reduced his fees from $20,289.95 to $14,929.95. Also at this time, Grand stated to the court that he would indemnify Edith for Chapski’s fees and costs. As her indemnitor, Grand appealed the trial court’s decision. Therefore, Grand is the actual party at interest in this matter, not Edith. On appeal Grand raises the following issues: (1) petitioner Chap-ski had no standing to recover attorney fees against Edith or Donald; (2) the trial court’s allowance for $14,929.95 was against the manifest weight of the evidence and an abuse of discretion; and (3) the trial court erred in not disclosing the basis for its order. Initially Grand argues that Chapski is without standing to pursue this action. Grand asserts that the evidence clearly shows that no independent attorney-client relationship existed between Chapski and Edith. In support of his argument, Grand cites the following evidence. Chapski never sent Edith a letter or an agreement outlining a fee arrangement with her. He never sent her a bill during his 2V2-year involvement in the case. Chapski admitted that he never had an agreement with Edith concerning his hourly fees. He also acknowledged that he never discussed with Edith who would pay his fees, i.e., Edith or Schiller. Further, Grand points to Edith’s testimony as proving no independent client-attorney relationship existed. Edith testified that she never received a bill from Chapski, that she never agreed to pay Chapski any money, and that she understood that Schiller would pay Chapski for his services. Grand argues that the instant case is analogous to Bounougias v. Peters (1964), 49 Ill. App. 2d 138. In Bounougias, plaintiff retained defendant Peters, an attorney, to represent him in actions arising out of plaintiff's work-related injuries. Plaintiff and Peters executed two written contingency fee agreements. Peters then hired Phillips, another attorney, as cocounsel. After winning the injury cases, plaintiff sued both attorneys for wrongfully withholding excessive attorney fees. The appellate court found that Phillips, as an attorney whose services were obtained by the attorney retained by the client, could not become a party to the contractual relationship between the client and his retained attorney as a matter of law. Thus, plaintiff could not sue Phillips for the return of excessive fees. Based upon Bounougias, Grand argues that Chapski’s only cause of action is against attorney Schiller, who retained him, not against Edith.  Initially, Chapski argues that Grand failed to raise the issue of his standing in the trial court and, therefore, waived the issue on appeal. (Gentile v. Gentile (1980), 87 Ill. App. 3d 311.) We disagree. The issue of Chapski’s standing was specifically raised both in Grand’s motion to dismiss the disputed fee petition and at the hearing. Therefore, this issue has not been waived.  Chapski next argues that he was hired by Schiller, who was Edith’s agent and that, by her subsequent conduct spanning over 21k years, she ratified the attorney-client relationship between them. Chapski asserted at trial that Edith called him constantly, and they often met to discuss the case. Chapski also testified that Edith told him she would see to it that he was paid for his services. Edith testified that she was “satisfied” in a certain way with Chapski’s services because he was a “good listener” to her. “I was desperate, and I was so afraid. I wanted to kill myself. You were very kind. You listened to me.” Chapski argues that Hannah v. Hannah (1968), 94 Ill. App. 2d 372, should control the issue of his standing. In Hannah, the husband executed an appearance consent for immediate hearing and directed his wife’s counsel to appoint an attorney to represent him. The wife’s attorney obtained an attorney on his behalf. The latter entered an appearance, signed the answer and other necessary documents, and appeared at the prove up. After judgment was entered, the husband moved to vacate, alleging that the attorney had no authority to represent him. The appellate court concluded that the attorney had implied authority to represent the husband and that his wife’s attorney had acted as his agent to transmit such authority. Chapski argues that, as in Hannah, Schiller was invested with the authority to hire him to represent Edith. He further asserts that, due to Edith’s admission of giving Chapski’s name to Schiller, it necessarily follows that Schiller had implied authority to hire him. Therefore, Edith is estopped to deny that Chapski was authorized to represent her. Neither of the cases cited by the parties is sufficiently on point to control this issue. The facts of Bounougias v. Peters (1964), 49 Ill. App. 2d 138, are not particularly applicable to the instant case, where Edith supplied Schiller with Chapski’s name as a Kane County divorce attorney. Further, Edith greatly depended on Chapski’s services to deal with the uncertainties of the divorce process. Also, she told him that she would see to it that he was eventually paid. The trial judge’s decision demonstrates that he believed this testimony of Edith. Similarly, Hannah v. Hannah (1968), 94 Ill. App. 2d 372, does not factually resemble the present case. In Hannah, the husband executed a clear, unambiguous written consent and authorized his representation. Finally, Chapski argues that where, as here, an express written contract is not entered into, there is generally an implied promise to pay reasonable compensation for services rendered by an attorney pursuant to the theory of quantum meruit. (Greenbaum & Browne, Ltd. v. Braun (1980), 88 Ill. App. 3d 210.) When the parties have not entered into an express contract, the court will generally find an implied promise to pay reasonable compensation for services rendered by the attorney under the theory of quantum meruit. Greenbaum, 88 Ill. App. 3d at 213. Grand argues that Chapski may be entitled to attorney fees on a theory of quantum meruit, but only from Schiller, not Edith. This argument ignores the question of who ultimately benefitted from Chap-ski’s services. Certainly, it was not Schiller. The evidence indicates that Chapski performed numerous hours of in-court and out-of-court service which furthered the completion of this litigation, a result which clearly benefitted Edith. Also, Edith’s testimony underscores the value of Chapski’s service to her, particularly during those times when she was confused by the divorce process. Grand’s attempt to characterize Chapski’s listening to Edith’s concerns as somehow separate from the resolution of legal issues belies the nature of divorce actions. The tensions, confusions, and frustrations of the divorce process, often deeply felt by the parties, must on occasion be dealt with by the attorneys involved. It appears that Chapski performed this necessary function well. There is little question that in the instant case, there existed an implied promise by Edith to pay Chapski reasonable compensation for services rendered. It would, therefore, be inequitable for Edith to retain those benefits without paying a reasonable fee for them. (Greenbaum, 88 Ill. App. 3d at 213.) As a result, we find that Chap-ski has standing to pursue this action against Edith.  Next, Grund argues that the trial court’s allowance of attorney fees was against the manifest weight of the evidence and an abuse of discretion. The decision regarding the allowance of attorney fees rests within the sound discretion of the court, whose award will not be overturned unless the court abused its discretion. In re Marriage of McFarlane (1987), 160 Ill. App. 3d 721.  Grund contends, among other things, that much of Chapski’s time was not necessarily incurred, that numerous billed hours, particularly in regard to several temporary support orders, did not result in any benefit to Edith, that he spent an inexplicable number of hours telephonically conferring with cocounsel, that his in-court hours were essentially padded, that a number of hours were duplicative, and that Chapski charged too high an hourly rate for his services. Conversely, Chapski argues that his fees were justified by the complexity and time-consuming nature of the case. The marital estate assets were valued in the neighborhood of $5.5 million. Originally, Chapski sought $20,289.95 in fees and costs. He testified regarding his reputation and experience, as well as the fairness and difficulties posed by this case. Nevertheless, the court, relying on its experience and knowledge of the value of legal services acquired in the discharge of its professional duties (In re Marriage of Armstrong (1982), 107 Ill. App. 3d 217, 219), reduced Chapski’s fees to $14,929.95, approximately a 25% reduction. It is apparent that the trial court scrutinized Chapski’s original fee petition and reduced the billable hours to accurately reflect the work he performed for Edith. The court found evidence of unnecessary time being applied, duplicative time incurred, and uncorroborated times, all of which reduced Chapski’s fees. We find that the trial court’s decision was neither against the manifest weight of the evidence nor an abuse of discretion.  Finally, Grund argues that the trial court erred in not disclosing the basis for its order. The cases he cites in support of this proposition, In re Marriage of Ransom (1981), 102 Ill. App. 3d 38, and Olsher v. Olsher (1979), 78 Ill. App. 3d 627, do not require the trial court to make specific findings regarding fee awards. From the record, it is evident that the court based its award of Chapski’s attorney fees on a quantum meruit theory, which was thoroughly appropriate under these circumstances. Also, the record indicates that there was a sufficient evidentiary basis upon which the court could base its decision. As noted above, it is apparent that in reducing Chapski’s fees from $20,289.95 to $14,929.95, the court had carefully considered the evidence and reviewed the fee petition. Therefore, the trial court did not err when it did not make specific findings regarding fee awards. Accordingly, we affirm the decision of the circuit court of Kane County. Affirmed. LINDBERG, P.J., concurs.